Citation Nr: 9932594	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-18 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection is in effect for recurrent dislocation 
of the left (minor) shoulder, postoperatively, rated as 20 
percent disabling, and flail joint, post left elbow (minor) 
arthroplasty removal, rated as 50 percent disabling.  The 
combined schedular evaluation is 60 percent.  The veteran is 
entitled to special month compensation for loss of use of one 
hand.

2.  The veteran has 2 years of high school and last worked 
full time as a mechanic in 1975.

3.  The veteran's service-connected left extremity 
disabilities preclude all forms of substantially gainful 
employment, consistent with his education and previous work 
experience.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities are 
met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341. 4.16(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that due to his service connected 
disabilities of his left arm, recurrent dislocation of the 
left shoulder postoperatively and flail joint, post elbow 
arthroplasty removal which result in the loss of use of his 
left arm, he is unemployable.

At an October 1996 VA examination, the veteran reported that 
he sustained an injury to his left elbow and subsequently 
developed degenerative arthritis of the left  elbow.  In June 
1993, he underwent a left elbow replacement at a VA facility.  
He subsequent developed an infection which resulted in 
multiple debridement procedures.  In August 1994, the elbow 
replacement was removed.  The veteran complained that he was 
not able to use his left upper extremity, was not able to 
work, and experienced difficulties with activities of daily 
living.  On evaluation, his elbow was completely floppy and 
there was no active motion of the elbow.  The examiner noted 
that the elbow could be placed in multiple abnormal 
positions.  X-rays were consistent with removal of an elbow 
arthroplasty and revealed spur formation and osteopenia of 
the bones.  The impression was post left total elbow 
replacement with infection and removal of arthroplasty.  The 
veteran had no functional use of his left upper extremity.

At an October 1998 VA examination, the veteran reported 
history of a shoulder dislocation in 1953 with open surgery 
to reconstruct it.  The veteran stated he has continued to 
have pain and looseness of the left shoulder.  The veteran 
also reported his left elbow injury and surgery history 
resulting in the removal of prosthesis.  The examiner noted 
that the veteran has a completely flail extremity and was 
unable to use his left elbow and has left shoulder 
instability.  The veteran reported that he had previously 
worked as a mechanic but was now unable to do so due to his 
left extremity injury.  On evaluation, the examiner noted 
that the veteran was right hand dominant.  There was an 
obvious deformity of the left upper extremity and that his 
left shoulder was completely flail and sat in an internally 
rotated position.  Range of motion of the left shoulder 
showed flexion to 90 degrees and abduction to 80 degrees.  
There was anterior instability and apprehension when placed 
in overhead or posterior position.  Extremely weak deltoids 
and musculature were noted around the shoulder.  His elbow 
was completely floppy, sitting in an absolutely non-anatomic 
deformed position.  Range of motion of the elbow was about 20 
degrees.  The elbow sits in a completely rotated internal 
position.  There was minimal supination and pronation due to 
the resection of the elbow.  X-ray studies of the elbow 
revealed status post resection arthroplasty with no elbow 
joint remaining and residual of healed humerus fracture.  X-
ray studies of the shoulder showed mild arthritis with 
slightly low riding humeral head.  The assessment included 
previous shoulder dislocation with shoulder instability and 
shoulder arthritis and status post resection arthroplasty of 
the left elbow with a complete loss of elbow with completely 
flail elbow.  The examiner stated that the veteran had a 
completely flail extremity from the shoulder all the way down 
to the hand.  His shoulder was unstable and unable to be 
moved around in space and his elbow was completely floppy, no 
longer existed, and the radial nerve injury completely 
disabled the distal part of his extremity.  The examiner 
opined that the veteran's problem was unlikely to be solved 
and was a problem at all three levels of the upper extremity, 
shoulder, elbow, and wrist, and completely resulted in his 
inability to perform any type of manual labor.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1999).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than the total, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  The regulation 
further provides that for the purpose of one 60 percent 
disability or one 40 percent disability, disabilities of one 
or both upper extremitas will be considered as one 
disability.  38 C.F.R. § 4.16(a) (1999).
As noted above, service connection is in effect for recurrent 
dislocation of the left shoulder, post operatively, rated 20 
percent and flail joint, post left elbow arthroplasty 
removal, rated 50 percent disabling.  The combined schedular 
evaluation is 60 percent.  Special monthly compensation for 
loss of use of one hand has also been granted. 

A review of the evidence indicates that the veteran only 
completed 2 years of high school and worked as mechanic until 
1975.  VA examiners have found that the veteran has no 
functional use of his left upper extremity.  Moreover, 
according to the 38 C.F.R. § 4.16(a), the disabilities of the 
upper extremity are considered as one disability with a 60 
percent rating.  Finally, a VA examiner has determined that 
due to the veteran's left upper extremity disability, he is 
unable to perform manual labor.  The Board concludes that the 
veteran's service-connected disabilities are of a nature and 
severity, bearing in mind his occupational and educational 
background, to prevent gainful employment in the area of his 
work experience.  Therefore, the Board finds that the 
evidence supports the veteran's claim for a total rating 
based upon individual unemployability due to service-
connected disabilities.  Accordingly, the appeal is granted.


ORDER

A total rating based on individual unemployability due to 
service connected disabilities is granted, subject to the 
provisions governing payment of monetary benefits.


REMAND

The Board observes that the RO granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for flail joint, post 
left elbow arthroplasty removal and granted an evaluation of 
50 percent.  In an August 1997 statement, the veteran's 
representative filed a notice of disagreement as to the 
effective date of such rating evaluation.  The RO has not 
issued a statement of the case on this issue.  The Court of 
Appeals for Veterans Claims (the Court) has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issue a statement of the case addressing the issue, the Board 
should remand the issue to the RO for issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, in the February 1999 informal hearing 
presentation, the veteran's representative raised the issue 
of entitlement to service connection for loss of use of the 
left arm.  It appears that the RO has not had an opportunity 
to address this issue.  Moreover, at an October 1998 VA 
examination, the examiner diagnosed radial nerve injury with 
a complete wrist drop and inability to use his left wrist, 
which he attributed to the veteran's left elbow surgery.  
This may be construed to be an informal claim for service 
connection for radial nerve injury with a complete wrist 
drop.  Therefore, although not in appellate status, these 
issues are remanded to the RO for appropriate action.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
an earlier effective date for the award 
of compensation for flail joint, post 
left elbow arthroplasty removal.

2.  The RO should take appropriate action 
to develop claims filed for entitlement 
to service connection for loss of use of 
the left arm and service connection for a 
radial nerve injury with a complete wrist 
drop.

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  However, issues should not be 
certified to the Board unless all applicable appellate 
procedures are followed, including the completion of the 
appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals






